COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Jarvis Lamont Carnell v. The State of Texas

Appellate case number:   01-15-00519-CR

Trial court case number: 1933252

Trial court:             County Criminal Court at Law No. 10, Harris County

       The reporter’s record in this case was due on July 27, 2015. See Tex. R. App. P.
35.1. The court reporter filed an information sheet, stating that there was a reporter’s
record in this case, but that appellant had not paid or made arrangements to pay for the
record. The clerk’s record indicates, however, that the trial judge found appellant to be
indigent and entitled to a clerk’s record and reporter’s record at no cost. Because the
reporter’s record has not been filed timely, we issue the following order.

       We order Bonnie Rodriguez, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: October 15, 2015